DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising: 
a substrate including a first region and a second region; a first transistor including:
a first active pattern on the first region of the substrate, the first active pattern extending in a first direction parallel to an upper surface of the substrate,
a first gate structure on the first active pattern, the first gate structure extending in a second direction parallel to the upper surface of the substrate and crossing the first direction,
first channels spaced apart from each other in a third direction perpendicular to the upper surface of the substrate, each of the first channels extending partially through the first gate structure, and
a first source/drain layer on a portion of the first active pattern at each of opposite sides of the first gate structure in the first direction, the first source/drain layer contacting the first channels; and a second transistor including:
a second active pattern on the second region of the substrate, the second active pattern extending in the first direction,
a second gate structure on the second active pattern, the second gate structure extending in the second direction,
second channels spaced apart from each other in the third direction, each of the second channels extending partially through the second gate structure, and
a second source/drain layer on a portion of the second active pattern at each of opposite sides of the second gate structure in the first direction, the second source/drain layer contacting the second channels, wherein the portion of the first active pattern has an upper surface having a concave curved shape, and
wherein the portion of the second active pattern includes protrusions protruding upwardly in the third direction at respective opposite edges thereof in the second direction, a sacrificial pattern being positioned on each of the protrusions to contact a sidewall of the second source/drain layer.

Claim 10 recites a semiconductor device, comprising:
a first gate structure on a first region of a substrate, the substrate including the first region and a second region;
first channels spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate, each of the first channels extending through the first gate structure;
a first source/drain layer at each of opposite sides of the first gate structure, the first source/drain layer contacting the first channels;
a first fin spacer contacting a first portion of a sidewall of the first source/drain layer;
a second fin spacer contacting the first fin spacer and a second portion of the sidewall and an upper surface of the first source/drain layer;
a second gate structure on the second region of the substrate;
second channels spaced apart from each other in the vertical direction, each of the second channels extending through the second gate structure;
a second source/drain layer at each of opposite sides of the second gate structure, the second source/drain layer contacting the second channels; and
a fin spacer structure contacting a portion of a sidewall of the second source/drain layer,
wherein a bottom surface of the first fin spacer is substantially coplanar with a bottom surface of the fin spacer structure, and an uppermost surface of the first fin spacer is lower than an uppermost surface of the fin spacer structure.

US PG Pub 2019/0245076 (“Seong”), US PG Pub 2019/0164890 (“Yeoh”), US PG Pub 2019/0296144 (“Jung”) and US PG Pub 2018/0151574 (“Li”) are cited as being relevant references for comparison to Applicant’s work. The references disclose various embodiments for finFET source/drain regions having a U-shaped profile and/or comprising spacer structures along the sides of the source/drain regions. While the references disclose elements of Applicant’s invention, they do not disclose, or suggest, all limitations claimed by Applicant.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-9, 11 and 12 depend on either Claim 1 or 10 and are allowable for at least the reasons above. 

Claim 13 recites a semiconductor device, comprising:
a substrate including a first region and a second region;
first channels on the first region of the substrate, the first channels being spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate, and each of the first channels extending in a first direction parallel to the upper surface of the substrate;
second channels spaced apart from each other on the second region of the substrate in the vertical direction, each of the second channels extending in the first direction;
a first gate structure extending in a second direction on the first region of the substrate to cover at least a portion of a surface of each of the first channels, the second direction being parallel to the upper surface of the substrate and crossing the first direction;
a second gate structure extending in the second direction on the second region of the substrate to cover at least a portion of a surface of each of the second channels;
a first source/drain layer at each of opposite sides of the first gate structure in the first direction, the first source/drain layer contacting the first channels; and
a second source/drain layer at each of opposite sides of the second gate structure in the first direction, the second source/drain layer contacting the second channels,
wherein a third channel among the first channels has a length in the first direction gradually decreasing from a top toward a bottom thereof, the third channel being an uppermost one of the first channels, and
wherein each of fourth channels among the first channels and the second channels has a length in the first direction substantially constant from a top toward a bottom thereof, the fourth channels being under the third channel in the first channels.

US PG Pub 2019/0181140 (“Rodder”), US PG Pub 2019/0067113 (“Chiang”), US PG Pub 2019/0067490 (“Yang”), US PG Pub 2017/0256609 (“Bhuwalka”) and US PG Pub 2015/0243733 (“Yang”) are cited as being relevant references for comparison to Applicant’s work. The references disclose various embodiments for the formation of nanostructures having channels with differing lengths. However, the references do not disclose, or suggest, all limitations claimed by Applicant. For example, Yang and Bhuwalka disclose stacked nanostructures wherein the top channel is wider than underlying channels but Yang does not disclose a second transistor having channel lengths of substantially constant length and Bhuwalka’s nanostructures consistently shorten in length. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 14-20 depend on Claim 13 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818